
	
		II
		111th CONGRESS
		1st Session
		S. 2379
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Voinovich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  three-ring binders wholly or predominantly covered with polyester
		  fabrics.
	
	
		1.Certain three-ring binders wholly or
			 predominantly covered with polyester fabrics
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new headings:
				
					
						
							“9902.73.01Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings not exceeding
					 approximately 51 mm in diameter, designed to contain standard sheets of
					 letter-sized paper measuring approximately 51 mm by 280 mmFreeNo
					 changeNo changeOn or before 12/31/2011
							
							9902.73.02Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings exceeding 51 mm
					 diameter, designed to contain standard sheets of letter-sized paper measuring
					 approximately 51 mm by 280 mmFreeNo changeNo changeOn or before 12/31/2011
							
							9902.73.03Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings not exceeding
					 approximately 51 mm in diameter, designed to contain standard sheets of
					 letter-sized paper measuring approximately 51 mm by 280 mm, with a zipper
					 closureFreeNo changeNo changeOn or before
					 12/31/2011
							
							9902.73.04Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings exceeding 51mm
					 diameter, designed to contain standard sheets of letter-sized paper measuring
					 approximately 51 mm by 280 mm, with a zipper closureFreeNo
					 changeNo changeOn or before 12/31/2011
							
						
					
				
			
				
					
						
							9902.73.05Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings not exceeding
					 approximately 51 mm in diameter, designed to contain standard sheets of
					 letter-sized paper measuring approximately 51 mm by 280 mm, with a hook and
					 loop closureFreeNo changeNo changeOn or before 12/31/2011
							
							9902.73.06Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings not exceeding
					 approximately 51 mm in diameter, designed to contain standard sheets of
					 letter-sized paper measuring approximately 51 mm by 280 mm, with a hook and
					 loop closureFreeNo changeNo changeOn or before 12/31/2011
							
							9902.73.07Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings not exceeding
					 approximately 51 mm in diameter, designed to contain standard sheets of
					 letter-sized paper measuring approximately 51 mm by 280 mm, with an elastic
					 band closureFreeNo changeNo changeOn or before 12/31/2011
							
							9902.73.08Three-ring binders
					 with outer surface wholly or predominantly covered with polyester fabric
					 (provided for in subheading 6307.90.98), with metal rings exceeding 51mm in
					 diameter, designed to contain standard sheets of letter-sized paper measuring
					 approximately 51 mm by 280 mm, with an elastic band closureFreeNo
					 changeNo changeOn or before 12/31/2011”.
							
						
					
				
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
